DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 4/24/20 has been considered by the examiner.

Claim Interpretation
Claim 1 includes limitations to a “predefined range of wavelengths in the visible.” While the specification indicates that the predefined range of wavelengths is 200-2000nm (which extends beyond the visible range) and is preferably in the visible spectrum, the claim will not be interpreted as requiring that the predefined range is 200-2000nm since it is improper to import limitations from the specification into the claims. MPEP 2111.01 II
Claim 1 requires that the substrate has a portion that is optically transparent in a predefined range of wavelengths. For the purposes of examination, the examiner finds that the range of wavelengths in which a material is optically transparent is necessarily predefined by the material itself when optical transparency is a property of the material. 

Claim 12 includes a limitation to the storage system having a width of between 5 and 50 microns and/or
The width is between 5 and 50 microns, or
The height is between 5 and 50 microns, or
The width and height are between 5 and 50 microns.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Specifically, claims 1 and 13 require the cover having a coefficient of light absorbance greater than or equal to a certain amount (80% and 90%, respectively). However, the specification does not define a coefficient of light absorbance nor does the specification enable one skilled in the art to calculate it.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kuruki et al. (US 2013/0252089).
Kuruki teaches an energy storage device comprising a substrate (305) having a portion that is optically transparent (Figure 4A, [0080]).
Kuruki further teaches at least one electrochemical energy storage device, or thin line portions (201), including a cover, or sealing layer (215), over a stack of a first current collector (210), first electrode (211), solid electrolyte (212), second electrode (213), and second current collector (214) (Figure 4B, [0084]).
It is seen in Figure 4B that the cover (215) is covered solely above the top surface of the second current collector (214).

With further regard to claim 1 and regarding claim 13, Kuruki further teaches that the cover (215) includes a pigment or dye which prevents reflection of the metal in the current collector in order to form the power storage device having high transparency ([0087]).


Regarding claim 2, Kuruki teaches that the sealing material (215, 315) may be an insulating material such as silicon oxide or silicon nitride ([0093]-[0094]).

As for claim 6, Kuruki teaches a black pigment or dye formed as a layer over the sealing layer (215) ([0087]).
Regarding claim 7, it is seen in Figure 4B of Kuruki that the electrolyte (212) fully covers the first electrode (211) and first current collector (210).

Regarding claims 8 and 9, Kuruki teaches that the first current collector may have a plate shape which would the second current collector having a planar top surface parallel to the face of the transparent portion of the substrate ([0013], [0048]). It would have been well within the ordinary level of skill in the art to change the shape of the storage system of Kuruki such as suggested in claims 8 and 9, for example in order to facilitate manufacture of the battery. It has been held that a change in shape is within the level of ordinary skill in the art. MPEP 2144.04 IV B

With regard to claim 10, Kuruki teaches that the storage system (201) has a dimension perpendicular to the thickness of the substrate and a width that decreases away from the face of the substrate ([0046]).

Regarding claim 11, as discussed above with respect to claim 10, Kuruki teaches the decreasing width, and teaches that the first current collector may have a plate shape which would result in rectilinear sides ([0013], [0048]). It would have been well within the ordinary level of skill in the art to change the shape of the storage system of Kuruki such as suggested in claim 11, for example in order to form the energy storage device with overall thinner profile at the same voltage output. It has been held that a change in shape is within the level of ordinary skill in the art. MPEP 2144.04 IV B

With regard to claim 12, Kuruki teaches that the storage device, or thin line portion (201), has a width of 1 microns to 2000 microns ([0043]). The examiner takes note of the fact that the prior art range completely encompasses the claimed range. Absent any additional and more specific information, a prima facie case of obviousness exists. MPEP 2144.05

Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim. However, it is noted that claim 1, upon which claim 3 depends, includes limitations that are rejected above under 112(a) and therefore claims 3-5 would not be allowable if rewritten in independent form including all of the limitations of the base claim.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to teach or fairly suggest the limitation of claim 3 to a textured exposed surface of the cover to increase light absorbance.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIX ECHELMEYER EGGERDING whose telephone number is (571)272-1101.  The examiner can normally be reached on 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALIX E EGGERDING/Primary Examiner, Art Unit 1729